Citation Nr: 0801076	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-16 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis C.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, dated May 2002, 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In October 2007, the undersigned Veterans Law Judge conducted 
a video conference hearing regarding the issues on appeal.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  Hepatitis C was not diagnosed until many years after 
service.

2.  The weight of post-service medical evidence does not 
relate the veteran's currently-diagnosed hepatitis C with any 
event or occurrence on active duty service. 

3.  There are no service-connected disabilities.


CONCLUSIONS OF LAW

1.  Residuals of hepatitis C were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 
3.303, 3.304 (2007).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In 
order to establish service connection for a claimed disorder, 
the following must be present: (1) Medical evidence of a 
current disability; (2) Medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) Medical evidence of a connection 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where the evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to the condition as to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). 

Furthermore, an injury or disease incurred during active 
military, naval, or air service will be deemed to have been 
incurred in line of duty and not the result of the veteran's 
own misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 
105(a); 38 C.F.R. §§ 3.1(m), (n), 3.301(a).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran asserts that his current diagnosis of hepatitis C 
is related to in-service exposure to blood borne pathogens.  
During the October 2007 hearing, he stated that his duties as 
a medical assistant consisted of cleaning up operating rooms 
and morgues as well as working on the "labor deck," 
maternity ward.  He argues that while performing these duties 
he was exposed to foreign blood which caused his hepatitis C.  
He has denied intravenous drug use, having tattoos, and risky 
sexual behavior.     

A June 1976 service medical record noted a diagnosis of 
hepatitis secondary to ethanol abuse.  As a matter of basic 
medical knowledge, Hepatitis C was not recognized at the time 
the veteran was in-service; therefore, this reference to 
hepatitis cannot be construed to be Hepatitis C.  

Post-service medical records reveal no complaints of, 
treatment for, or a diagnosis of hepatitis for many years 
after military discharge.  He was diagnosed with hepatitis C 
in 1998 during a follow-up of elevated liver enzymes during a 
physical examination..  

At the time of diagnosis, the veteran's elevated liver 
enzymes were attributed to chronic alcoholism but there were 
no other risk factors for hepatitis C given, except that his 
brother had chronic hepatitis C.  Nonetheless, the Board 
places significant probative value on the multi-year gap 
between discharge from active duty service and the first 
reported symptoms associated with hepatitis C.  

Even considering that hepatitis C was first identified as a 
separate medical disorder in 1988, the fact that the veteran 
was not diagnosed with hepatitis C until 1998 is too remote 
in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology.  
See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim). 

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In April 2002, the veteran underwent a VA 
examination.  The examiner reviewed the claim's folder and 
noted that the veteran was first admitted for hepatitis in 
1976 but that hepatitis C was not diagnosed until January 
1998.  

The examiner opined that it is not likely the hepatitis C the 
veteran has now was present while he was on active duty.  The 
examiner reasoned that at the time of active duty, the liver 
enzymes were elevated but not to the level of what usually a 
patient with acute hepatitis develops, and additionally, the 
veteran was having problems with alcoholism.   

The veteran submitted a statement from his treating physician 
at the Orlando VA Outpatient Clinic, dated February 2003, 
which noted that it was not possible to detect hepatitis C in 
1976.  The physician further stated that it was possible the 
hepatitis was from the viral form instead of alcohol induced 
but that it was impossible to know for sure.  

In considering these two medical opinions, the Board notes 
that the April 2002 VA examination does not support the 
veteran's claim.  In that case, the examiner specifically 
determined that the veteran's hepatitis C was not related to 
active duty.  The Board places significant probative value on 
this report as the examiner had the claims file for review at 
the time of the examination, discussed the findings in the 
file, including the in-service treatment for hepatitis, and 
conducted a complete physical examination.  There is no 
indication that he was not fully aware of the veteran's past 
medical history or that he misstated any facts.

On the other hand, the Board places less probative value on 
the February 2003 statement.  The treating physician 
reflected that it was not possible to detect hepatitis C in 
1976, but also found that, while it was "possible" that the 
hepatitis in 1976 was viral, it was "impossible" to know 
with any certainty.  

Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). It has 
been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993).

Next, there is no evidence indicating that the physician 
reviewed the veteran's claims file. In Elkins v. Brown, 5 
Vet. App. 474, 478 (1993), the Court rejected a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis. See also Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  In contrast, the VA examiner 
who conducted the examination reviewed the veteran's claims 
file before determining that the veteran's hepatitis C was 
not related to active duty service.  

In sum, the Board notes that a "possible" connection or one 
based on "speculation," such as the opinion provided in 
February 2003, is too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the 
range of probability as distinguished from pure speculation 
or remote possibility."  38 C.F.R. § 3.102; see also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); see also White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001) (holding that the treating physician rule 
used by the Social Security Administration, whereby 
additional evidentiary weight is to be given for an opinion 
of a treating physician, does not apply to the VA system).  
For these reasons, the Board finds the April 2002 VA 
examiner's opinion more probative. 

The Board has also considered the veteran's statements and 
sworn testimony.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Therefore, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of evidence is against the veteran's claim, the Board is 
unable to grant the benefit sought.

II.  TDIU

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person, in the judgment of the rating 
agency, is unable to secure or follow a substantially gainful 
occupation as a result of service connected disabilities.  In 
such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service 
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b); see also Fanning v.  
Brown, 4 Vet. App. 225 (1993).  

The veteran is not service-connected for any disability, and 
therefore, entitlement to TDIU is not warranted.  

III.  Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ.); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (The issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect.).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the appellant on August 2001, July 2003, February 
2005, and June 2005 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in June 2005 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, in an October 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical records 
from the Tampa and Orlando facilities, Social Security 
Administration records, and private medical records from the 
Gastroenterology Group.  Additionally, the veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  

In addition, the appellant was afforded a VA medical 
examination in April 2002.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for residuals of hepatitis C is denied.

Entitlement to a TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


